Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      17-JUN-2021
                                                      12:00 PM
                                                      Dkt. 13 ODDP

                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GREGORY WILLIAMSON, Petitioner,
                                vs.

THE HONORABLE JAMES H. ASHFORD, Judge of the Circuit Court of the
        Third Circuit, State of Hawai#i, Respondent Judge,

                                and

              ALLIANCE PERSONNEL, INC., Respondent.


                       ORIGINAL PROCEEDING
                      (CIV. NO. 13-1-1840)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
      Circuit Judge Johnson, assigned by reason of vacancy)

          Upon consideration of petitioner Gregory Williamson’s

“Emergency Second Supplement Mandamus Writ to the Emergency Non-

Hearing Motion of August 15, 2020,” which was filed as a petition

for writ of mandamus on June 15, 2021, the documents attached

thereto and submitted in support thereof, and the record, it

appears that the original petition for writ of mandamus was

denied by order entered on September 4, 2020, and petitioner

fails to demonstrate that he has a clear and indisputable right

to relief from this court.   See Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; a writ of mandamus is not intended

to supersede the legal discretionary authority of the trial

courts, cure a mere legal error, or serve as a legal remedy in

lieu of normal appellate procedures).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition without payment of the

filing fees.

          DATED:   Honolulu, Hawai#i, June 17, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Ronald G. Johnson




                                 2